Exhibit 10.1
November 25, 2008
Allied Waste Industries, Inc.
18500 N. Allied Way
Phoenix, Arizona 85054

     Re:   Agreement and Plan of Merger, dated as of June 22, 2008, as amended
July 31, 2008 (“Merger Agreement”), pursuant to which Republic Services, Inc.
(“Republic Parent”) will acquire 100% of the outstanding capital stock of Allied
Waste Industries, Inc. (“Allied”) through a merger of RS Merger Wedge, Inc., a
wholly owned subsidiary of Republic Parent, with and into Allied (“Merger”).

Ladies and Gentlemen:
     We refer to the respective indebtedness of Republic Parent and Allied, and
their respective subsidiaries, described on Exhibit A attached hereto
(“Indebtedness”). In furtherance of their respective obligations under
Section 7.11(d) of the Merger Agreement to use reasonable efforts to ensure that
the ratings condition of Section 8.02(e) of the Merger Agreement is satisfied,
Republic Parent and Allied each hereby agree to provide, and to cause
substantially all of their respective subsidiaries to provide, guaranties of the
Indebtedness to the extent any of such parties are not currently obligors
thereon; provided however, that: (i) such guaranties shall not become effective,
in the case of any Republic Parent and Republic Parent subsidiary guaranties,
until the effective date of the Merger, and, in the case of any Allied and
Allied subsidiary guaranties, until the day after the effective date of the
Merger; (ii) such guaranties shall otherwise, subject to Section 7.11(d) of the
Merger Agreement, be in form and substance reasonably acceptable to the parties
hereto (provided that any release of Republic Parent under any such guaranty
obligation shall be limited to circumstances pertaining to the termination,
satisfaction, discharge or defeasance of the applicable indebtedness which is
the subject of such guaranty obligation); and (iii) this Agreement does not
extend to those subsidiaries of Republic Parent and Allied that are not required
by the terms of the Debt Financing (defined on Exhibit A hereto) to guaranty,
and which do not guaranty, the Debt Financing.
     This Agreement is for the benefit of the parties to the Merger Agreement,
and no third party beneficiary is intended. This Agreement does not constitute a
guarantee of any of the Indebtedness. The obligations in this Agreement shall
terminate and be of no effect in the event that the Merger Agreement terminates
or expires in accordance with its terms prior to the closing of the Merger.

 



--------------------------------------------------------------------------------



 



     Please indicate your acceptance of the understandings and agreement
contained herein by having a copy of this letter executed in the space indicated
below.

            Sincerely,


REPUBLIC SERVICES, INC.
      By:   /s/ Edward A. Lang III         Edward A. Lang III
Vice President, Finance and Treasurer             

          Accepted and Agreed:


ALLIED WASTE INDUSTRIES, INC.
    By:   /s/ Timothy R. Donovan, Esq.       Timothy R. Donovan, Esq.
Executive Vice President, General Counsel and
Corporate Secretary         

 



--------------------------------------------------------------------------------



 



         

Exhibit “A”
Description of Indebtedness

A.   (i) $1,750,000,000 Credit Facility of Republic Services, Inc. pursuant to
the Credit Agreement, dated as of September 18, 2008, among Republic Services,
Inc., Bank of America, N.A., as Administrative Agent and the lenders party
thereto; and       (ii) $1,000,000,000 Credit Facility of Republic Services,
Inc. pursuant to Credit Agreement, dated as of April 26, 2007, as amended by
Amendment No. 1 to Credit Agreement, dated as of September 18, 2008, among
Republic Services, Inc., Bank of America, N.A., as Administrative Agent and the
lenders party thereto (the Credit Facilities set forth in clauses (i) and
(ii) of this paragraph A referred to as the “Debt Financing”).   B.  
$375,000,000 7 1/8% Notes due 2009, issued under Indenture, dated as of May 24,
1999, by and between Republic Services, Inc. and The Bank of New York Mellon
(f/k/a The Bank of New York), as Trustee.   C.   Notes of Republic Services,
Inc., issued under Indenture, dated as of August 15, 2001, as amended and
supplemented from time to time, by and between Republic and The Bank of New York
Mellon (f/k/a The Bank of New York), as Trustee,

  1.   $400,000,000 6.75% Senior Notes due 2011, issued pursuant to First
Supplemental Indenture, dated as of August 15, 2001; and     2.   $275,674,000
6.086% Notes due 2035 issued under Second Supplemental Indenture, dated as of
March 21, 2005.

D.   Senior Notes of Allied Waste North America, Inc., issued under Senior
Indenture, dated as of December 23, 1998, as amended and supplemented from time
to time, by and between Allied Waste North America, Inc., and U.S. Bank National
Association (f/k/a U.S. Bank Trust National Association), as Trustee

  1.   $350,000,000 61/2% Senior Notes due 2010 issued pursuant to the Eleventh
Supplemental Indenture, dated as of November 10, 2003;     2.   $400,000,000
53/4% Senior Notes due 2011 issued pursuant to Twelfth Supplemental Indenture,
dated as of January 27, 2004;

 



--------------------------------------------------------------------------------



 



  3.   $275,000,000 63/8 % Senior Notes due 2011 issued pursuant to Fifteenth
Supplemental Indenture, dated as of April 20, 2004;     4.   $450,000,000 77/8 %
Senior Notes due 2013 issued pursuant to Tenth Supplemental Indenture, dated as
of April 9, 2003;     5.   $425,000,000 61/8 % Senior Notes due 2014 issued
pursuant to Thirteenth Supplemental Indenture, dated as of January 27, 2004;    
6.   $400,000,000 73/8 % Senior Unsecured Notes due 2014 issued pursuant to
Fourteenth Supplemental Indenture, dated as of April 20, 2004;     7.  
$600,000,000 71/4% Senior Notes due 2015 issued pursuant to Sixteenth
Supplemental Indenture, dated as of March 9, 2005;     8.   $600,000,000 71/8 %
Senior Notes due 2016 issued pursuant to Seventeenth Supplemental Indenture,
dated as of May 17, 2006; and     9.   $750,000,000 67/8 % Senior Notes due 2017
issued pursuant to Eighteenth Supplemental Indenture, dated as of March 12,
2007.

E.   Debentures of Browning-Ferris Industries, LLC (successor to Browning-Ferris
Industries, Inc.) (“BFI”) issued under the Indenture, dated as of September 1,
1991, as amended and supplemented from time to time, by and between BFI, BBCO,
Inc., as Co-Obligor and The Bank of New York Mellon Trust Company, N.A.,
successor to JPMorgan Chase Bank, National Association, successor to Chase Bank
of Texas, National Association, as successor trustee to First City,
Texas-Houston, National Association.

  1.   $100,000,000 9.25% Debenture due 2021     2.   $400,000,000 7.40%
Debentures due 2035

 